                        Case: 1:19-cr-00277 Document #: 99 Filed: 05/03/21 Page 1 of 1 PageID #:641




                                                      UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                            EASTERN DIVISION

                              UNITED STATES OF AMERICA,                     )
                                                                            )
                                 Plaintiff,                                 )
                                                                            )
                                 vs.                                        )       No.   19 CR 277-1
                                                                            )       Hon. Edmond E. Chang
                              CONCEPCION MALINEK,                           )
                                                                            )
                                 Defendant.                                 )

                                                               NOTICE OF APPEAL

                                 Notice is hereby given that the Defendant, CONCEPCION MALINEK, appeals to the
                              United States Court of Appeals for the Seventh Circuit from, judgment and order of the
                              District Court imposed on April 19, 2021 and entered on April 22, 2021 sentencing the
                              Defendant to a term of imprisonment of 78 months in the United States Bureau of Prisons.

                                                                            Respectfully Submitted,




                                                                            s/ROBERT L. RASCIA,
                                                                            Attorney for the Defendant

                                                                            May 3, 2021

                                                                            ARDC no. 6184470
                                                                            650 N. Dearborn Suite 700
                                                                            Chicago, Illinois 60654
                                                                            Office: 312-994-9100
                                                                            Fax: 312-994-9105
                                                                            rrascia@rasciadefense.com

     LAW OFFICES OF
ROBERT LOUIS RASCIA, LTD
  650 NORTH DEARBORN
        SUITE 700
    CHICAGO, IL 60654
      (312) 994-9100

  rrascia@rasciadefense.com
liamkelly@rasciadefense.com
